Filed by Seawell Limited. Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Allis-Chalmers Energy Inc. Commission File No. of Subject Company: 001-02199 This filing relates to the proposed merger of Wellco Sub Company, a wholly owned subsidiary of Seawell Limited, with Allis-Chalmers Energy Inc., pursuant to the terms of an Agreement and Plan of Merger, dated as of August 12, 2010, by and among Seawell Limited, Wellco Sub Company and Allis-Chalmers Energy Inc Forward-Looking Statements This communication contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are typically identified by words or phrases such as "will," "anticipate," "estimate," "expect," "project," "intend," "plan," "believe," "target," "forecast," and other words and terms of similar meaning.These forward-looking statements involve a number of risks and uncertainties.Seawell and Allis-Chalmers caution readers that any forward-looking statement is not a guarantee of future performance and that actual results could differ materially from those contained in the forward-looking statement.Such forward-looking statements include, but are not limited to, statements about the benefits of the proposed merger involving Seawell and Allis-Chalmers, including future financial and operating results, Seawell's and Allis-Chalmers' plans, objectives, expectations and intentions, the expected timing of completion of the transaction, and other statements that are not historical facts.Important factors that could cause actual results to differ materially from those indicated by such forward-looking statements are set forth in Allis-Chalmers’ filings with the Securities and Exchange Commission.These include risks and uncertainties relating to: the ability to obtain the requisite Allis-Chalmers stockholder approval; the risk that Allis-Chalmers or Seawell may be unable to obtain governmental and regulatory approvals required for the merger, or required governmental and regulatory approvals may delay the merger or result in the imposition of conditions that could cause the parties to abandon the merger; the risk that a condition to closing of the merger may not be satisfied; the timing to consummate the proposed merger; the risk that the businesses will not be integrated successfully; the risk that the cost savings and any other synergies from the transaction may not be fully realized or may take longer to realize than expected; disruption from the transaction making it more difficult to maintain relationships with customers, employees or suppliers; the diversion of management time on merger-related issues; general worldwide economic conditions and related uncertainties; and the effect of changes in governmental regulations.Neither Seawell nor Allis-Chalmers undertakes any obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. 1 Additional Information and Where to Find It This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. The publication or distribution of this communication may, in some countries, be restricted by law or regulation. Accordingly, persons who come into possession of this document should inform themselves of and observe these restrictions. To the fullest extent permitted by applicable law, Seawell, Allis-Chalmers andtheir respectiveaffiliates disclaim any responsibility or liability for the violation of such restrictions by any person. In connection with the proposed merger between Seawell and Allis-Chalmers, Seawell will file with the SEC a Registration Statement on Form F-4 that will include a proxy statement of Allis-Chalmers that also constitutes a prospectus of Seawell.Seawell and Allis-Chalmers will mail the proxy statement/prospectus to the Allis-Chalmers stockholders.Seawell and Allis-Chalmers urge investors and stockholders to read the proxy statement / prospectus regarding the proposed merger when it becomes available, as well as other documents filed with the SEC, because they will contain important information. You may obtain copies of all documents filed with the SEC regarding this transaction, free of charge, at the SEC's website (www.sec.gov).You may also obtain these documents, free of charge, from Seawell's website (www.seawellcorp.com) under the tab "Investors.”You may also obtain these documents, free of charge, from Allis-Chalmers' website (www.alchenergy.com) under the tab "For Investors" and then under the heading "SEC Filings." Participants In The Merger Solicitation Seawell, Allis-Chalmers, and their respective directors, executive officers and certain other members of management and employees may be soliciting proxies from Allis-Chalmers stockholders in favor of the merger and related matters.Information regarding the persons, who may, under the rules of the SEC, is deemed participants in the solicitation of Allis-Chalmers stockholders in connection with the proposed merger will be set forth in the proxy statement/prospectus when it is filed with the SEC.You can find information about Allis-Chalmers' executive officers and directors in its definitive proxy statement filed with the SEC on April 30, 2010.Additional information about Seawell's executive officers and directors and Allis-Chalmers' executive officers and directors can be found in the above-referenced Registration Statement on Form F-4 when it becomes available.You can obtain free copies of these documents from Seawell and Allis-Chalmers using the contact information above. 2 Seawell Limited International Drilling & Well Services Company Jorgen P. Rasmussen, Executive Chairman of the Board September 2010 Photo: Harald Pettersen / Statoil 0 1 000 0 10 20 30 40 50 60 70 80 90 Sales EBITDA Page 2 Seawell Limited 2003-2010 CAGR 2003-2009 Revenues +25% EBITDA +29% Page 3 Agenda •The Oil Services market •The Seawell business concept •Acquiring Allis-Chalmers •Seawell value proposition: Global footprint •Seawell value proposition: Technology •Seawell value proposition: Customers •Seawell value proposition: People •Summary Page 4 The Market, Oil Services, Wellbore Focus The world needs to increase energy supply •Population adding 200,000 people per day •By 2015 we are more than 7 Billion people on earth •Non-OECD countries are growing much faster than OECD countries •The world needs to get from 86 million barrels per day to 100 million barrels to meet 2030 demand •70 percent of the oil comes from fields with more than 30 years of production •Increasing decline rates highlights the need to improve recovery rates Page 5 Norway Oil Production 40 years 7000 BNOK Source NPD Must be Drilling More wells To produce the Light blue Page 6 The Industry Challenge: Improve Oil Recovery ”…we need to find cost-effective ways to allow two or three times more production wells to be drilledper year, we need to accept a higher risk by using the newest technology to drive out more reserves…” Kjell Pedersen, President and CEO of Petoro a.s. ONS, August 2010 Seawell is focused on (1) drilling all kinds of production wells and (2) mechanical repairs on production wells Page 7 Page 8 The Seawell Business Concept The Leading Independent Oil Services Company •Customers are at the center of all we do •We focus on the development of our customers’ existing fields •We only do work directly connected with the well •We focus on well services and drilling skills •We recruit and develop diversified personnel •We are able to perform integrated drilling and well intervention operations •We will work onshore and offshore •We will deploy our technology and services through a global footprint Page 9 The Leading Independent Oil Services Company •Tier 1 customers •Quality personnel •Strong management •Superior technology •Global footprint •Healthy balance sheet •Competent Board •Active owners •Stock exchange listing Strong organic growth Modular rig Peak Well Solutions Tecwel C6 RIS Allis-Chalmers: pending 2007-2010 2010 à Our toolbox to growth 1) Incl. BJ Services 2) Incl. Smith International CAGR 2003-2009 Revenues +25% EBITDA +29% 1 019 1 056 1 079 1 114 1 449 8 827 13 786 14 675 30 921 0 5 000 10 000 15 000 20 000 25 000 30 000 35 000 Seawell Expro Complete Key Energy SEAW + ALY Superior Energy Weather- ford Baker Hughes Halli- burton Schlum- berger 1) 2) Page 10 Drilling Services Bits Motors Rotary steerable MWD / LWD Collars / Pipe Platform / Land drilling Carbon technology (C6) Tractor services Well intervention Fishing Production logging Well Services Slickline / E-line Mechanical tools Integrity logging Engineering Services Facilities engineering Upgrades and Maintenance Casing Barrier Plugs Perforations Drilling optimization The Well Company Page 11 Page 12 Our World Leading Positions •No. 1 platform driller •Largest drilling facility engineering house •Modular and mobile platform drilling rig •Ultrasonic camera and leak detection tools •World leading mechanical barrier plug (HPHT and VMB) •Wireless operated cementing head •Composite cable for well intervention Acquisition of Rig Inspection Services Significant synergies •Inspection and validation of rig & equipment, OCTG surveys, and assessments •RIS based in Singapore and Australia, operating on a global basis. •Tier one customer base: Transocean, Seadrill, Diamond Offshore, Chevron, BHP, Shell, •Completes Seawell’s asset integrity offering •Significant market potential: market potential for Seawell in marine riser inspection market in the range of USD 40-50m Analyse Inspect Assess Modify, Upgrade, Repair & Maintain Front end engineering RIS will leverage on Seawell’s global customer network and become a world leading inspection company Page 13 Page 14 Acquiring Allis-Chalmers 1Source: 2009 annual report. Numbers in pies: USDm, relative share of total. 2Source: 2009 annual report. Defined as long-lived assets. Total assets of USD 1080.6m 2009 revenues by geography Assets per 31.12.20092 Argentina 48 % US 37 % Brazil 44 9 % Other Intl. 30 6 % Argentina 19 % US 65 % Brazil 82 9 % Other Intl. 59 7 % Page 15 Introduction to Allis-Chalmers Energy Inc •Provider of services and equipment to oil and natural gas E&P companies •Operations in US, Argentina, Brazil, Bolivia and Mexico •Employs approximately 3,300 skilled and experienced people •Three business segments •Oilfield Services •Drilling and Completion •Rental Services •Listed on NYSE •Largest shareholder is Lime Rock Partners Key figures1 1Source: ThomsonOne Page 16 The Well Company Combining strengths of SEAW & ALY •6,500+ employees in 30+ countries •USD 1.3 billion revenues in 2010, USD 195 million in EBITDA1 •Leading oilfield service company in North Sea •Major onshore player in the Americas •30+ years experience in drilling and servicing production wells •A compelling range of cutting-edge downhole technologies Page 17 Seawell Value Proposition: Global Footprint Global footprint is key to maximize value Global distribution platform for technology and services Page 18 Page 19 A global footprint Customer access •“We are focused on reaching 40+ locations globally as soon as possible through geographical expansion and acquisitions.” •“ The key to our success is for Seawell to acquire and develop technologies and services that improve the performance of well construction, well maintenance and well repairs, and then be able to distribute those technologies and services through a global network.“ Page 20 Seawell Value Proposition: Technology - Focused on the Well C6 Technologies AS A step change in intervention technologies •To develop and manufacture advanced next-generation well intervention products and integrated intervention systems •Global ambitions both on and offshore •Independent solutions provider •Seawell and IKM Group joined forces to bring well intervention expertise, equipment manufacturing capability, and global footprint. C6 Technologies portfolio will include next-generation deployment systems and a range of down hole tools for integrated well intervention operations Carbon Cable Technology “ComTrac” Long Reach Conveyance Acquisition System Integration Mechanical Tools & Services C6 Technologies Page 21 Comtrac-the foundation for the future A step change in conveyance technology •Reduce requirement for use of tractors by 40-60 % •Cost savings of 40-50 % compared to current tractor operations •Significant improvement in potential for power transmission •Global market application •Fiber optic / FBG for online strain and tension / compression of the cable Comtrac is a step change for the wire line market and will take a significant part of the tractor market Page 22 Seawell EMERALD Flexible Drilling Machine Our goal is to build a global modular rig division in the next 5 years Our new Modular rig is on plan to be completed in Germany Q3 2010, and we expect delivery in Q4. Several options for the initial contract are being pursued. To maximise flexibility the rig has been designed with the capability for the following services: Drilling Snubbing Workover Complex completions Casing while drilling (CwD) Managed pressure drilling (MPD) Plug & abandonment (P&A) Page 23 Ultrasound camera “sees” through casing Well Performance Eye- WPE Page 24 Results - Blowout preventer in HP gas well Well Performance Eye- WPE Page 25 The Peak VMB Plug is a mechanical multiple set and retrievable casing/liner Plug. Designed as a primary or secondary well barrier and tested according to ISO 14310 V0 (gas tight). ELEMENTS Unique resetable packing element system. V0 certified reinforced elements. 745 Bar/10 800 PSI. 130 C°/266 Fahrenheit. Page 26 World Leading Barrier PlugVMB Page 27 Seawell Value Proposition: Tier 1 Customers Unit Customer Gullfaks A, B, C Veslefrikk A, B StatoilHydro Statfjord A, B, C Ula & Valhall Gyda Brent A, B, C, D, Nelson Dunlin Eider, Tern, N.Corm., Corm.A StatoilHydro StatoilHydro BP Talisman Shell Fairfield TAQA 1Q2Q3Q4Q 1Q2Q3Q4Q 1Q2Q3Q4Q 1Q2Q3Q4Q 1Q2Q3Q4Q Alba & Captain Chevron Forties A, B, C, D Apache Brae A, B, E Marathon Firm contract’s Option Ekofisk & Eldfisk ConocoPhillips 1 x 2 year Life of field 1 year 3 x 1 year 3 x 1 year Year to year Peregrino A & B StatoilHydro 1 x 2 year 1 x 2 year Life of field 1 year Option 5 x 5 year Option 2 x 3 year 37 Rigs 37 Rigs 20 Operating Strings 20 Operating Strings Page 28 Contract Status - 2 Billion USD backlog Page 29 Seawell Value Proposition: People Seawell - Deliver What Is Promised CAGR 2003-2009 Revenues +25% EBITDA +29% Page 30 Disclaimer Confidential Forward-Looking Statements •This communication contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are typically identified by words or phrases such as "will," "anticipate," "estimate," "expect," "project," "intend," "plan," "believe," "target," "forecast," and other words and terms of similar meaning.These forward-looking statements involve a number of risks and uncertainties.Seawell and Allis -Chalmers caution readers that any forward-looking statement is not a guarantee of future performance and that actual results could differ materially from those contained in the forward-looking statement.Such forward-looking statements include, but are not limited to, statements about the benefits of the proposed merger involving Seawell and Allis-Chalmers, including future financial and operating results, Seawell's and Allis-Chalmers' plans, objectives, expectations and intentions, the expected timing of completion of the transaction, and other statements that are not historical facts.Important factors that could cause actual results to differ materially from those indicated by such forward-looking statements are set forth in Allis-Chalmers’ filings with the Securities and Exchange Commission.These include risks and uncertainties relating to: the ability to obtain the requisite Allis-Chalmers stockholder approval; the risk that Allis-Chalmers or Seawell may be unable to obtain governmental and regulatory approvals required for the merger, or required governmental and regulatory approvals may delay the merger or result in the imposition of conditions that could cause the parties to abandon the merger; the risk that a condition to closing of the merger may not be satisfied; the timing to consummate the proposed merger; the risk that the businesses will not be integrated successfully; the risk that the cost savings and any other synergies from the transaction may not be fully realized or may take longer to realize than expected; disruption from the transaction making it more difficult to maintain relationships with customers, employees or suppliers; the diversion of management time on merger-related issues; general worldwide economic conditions and related uncertainties; and the effect of changes in governmental regulations.Neither Seawell nor Allis-Chalmers undertakes any obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Additional Information and Where to Find It •This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. The publication or distribution of this communication may, in some countries, be restricted by law or regulation. Accordingly, persons who come into possession of this document should inform themselves of and observe these restrictions. To the fullest extent permitted by applicable law, Seawell, Allis-Chalmers andtheir respectiveaffiliates disclaim any responsibility or liability for the violation of such restrictions by any person. In connection with the proposed merger between Seawell and Allis-Chalmers, Seawell will file with the SEC a Registration Statement on Form F-4 that will include a proxy statement of Allis- Chalmers that also constitutes a prospectus of Seawell.Seawell and Allis-Chalmers will mail the proxy statement/prospectus to the Allis-Chalmers stockholders.Seawell and Allis-Chalmers urge investors and stockholders to read the proxy statement / prospectus regarding the proposed merger when it becomes available, as well as other documents filed with the SEC, because they will contain important information. You may obtain copies of all documents filed with the SEC regarding this transaction, free of charge, at the SEC's website (www.sec.gov).You may also obtain these documents, free of charge, from Seawell's website (www.seawellcorp.com) under the tab "Investors.”You may also obtain these documents, free of charge, from Allis-Chalmers' website (www.alchenergy.com) under the tab "For Investors" and then under the heading "SEC Filings." Participants In The Merger Solicitation •Seawell, Allis-Chalmers, and their respective directors, executive officers and certain other members of management and employees may be soliciting proxies from Allis-Chalmers stockholders in favor of the merger and related matters.Information regarding the persons, who may, under the rules of the SEC, is deemed participants in the solicitation of Allis-Chalmers stockholders in connection with the proposed merger will be set forth in the proxy statement/prospectus when it is filed with the SEC.You can find information about Allis-Chalmers' executive officers and directors in its definitive proxy statement filed with the SEC on April 30, 2010.Additional information about Seawell's executive officers and directors and Allis-Chalmers' executive officers and directors can be found in the above-referenced Registration Statement on Form F-4 when it becomes available.You can obtain free copies of these documents from Seawell and Allis-Chalmers using the contact information above. Page 31
